CORRECTED COPY

UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                        Before
                            KERN, ALDYKIEWICZ, MARTIN
                               Appellate Military Judges

                           UNITED STATES, Appellee
                                        v.
                          Specialist MICHAEL B. MOLL
                          United States Army, Appellant

                                   ARMY 20120472

                            Headquarters, Fort Drum
                       Elizabeth G. Kubala, Military Judge
            Colonel Michael O. Lacey, Staff Judge Advocate (pretrial)
      Lieutenant Colonel Olga M. Anderson, Staff Judge Advocate (post -trial)

For Appellant: Lieutenant Colonel Imogene M. Jamison, JA; Major Richard E.
Gorini, JA; Captain Robert M. Michaels, JA (on brief).

For Appellee: Lieutenant Colonel Amber J. Roach, JA; Major Robert A. Rodrigues,
JA; Captain Daniel H. Karna, JA (on brief).

                                    31 July 2013**

                              ----------------------------------
                               SUMMARY DISPOSITION
                              ----------------------------------

ALDYKIEWICZ, Judge:

      A military judge sitting as a general court -martial convicted appellant,
pursuant to his pleas, of conspiracy to obstruct justice, absence without leave, and
making a false official statement, in violation of Articles 81, 86, and 107, Uniform
Code of Military Justice, 10 U.S.C. §§ 881, 886, and 907 (2006) [hereinafter
UCMJ]. The military judge sentenced appellant to a bad-conduct discharge,
confinement for twelve months, and reduction to the grade of E-1. The convening
authority approved the sentence as adjudged with the exception of the period of
confinement, approving confinement for eight months. *
*
 Appellant had a pretrial agreement wherein the convening authority agreed to
“approve no confinement greater than 24 months.” “Any other lawful punishment
may be approved.” The staff judge advocate, in her post -trial recommendation and
addendum thereto, recommended approval of the sentence as adjudged. For reasons
undisclosed in the record, the convening authority granted appellant a four month
reduction in the period of confinement.

** Corrected
MOLL — ARMY 20120472

       This case is before this court pursuant to Article 66, UCMJ. Appellant’s sole
assignment of error alleges that the military judge abused her discretion by
accepting appellant’s plea of guilty to making a false official statement, the sole
specification of Charge III. We agree and grant relief in our decretal paragraph.

                                   BACKGROUND

       The factual underpinning of appellant’s alleged false official statement is
undisputed. Appellant lied to a Watertown, New York Police Department Detective,
Detective ED, who was investigating an allegation of sexual assault against Staff
Sergeant (SSG) RAB, an assault that occurred in SSG RAB’s off-post residence
against another service member, Specialist (SPC) NRL. Appellant, a witness to the
assault, told Detective ED that “Staff Sergeant [RAB] did not touch Specialist
[NRL] at all.” During the providence inquiry into appellant’s plea, the military
judge advised appellant of the elements of false official statement under Article 107,
UCMJ; however, “official” was never defined nor was there any discussion with
appellant regarding why his statement to a local , civilian detective was “official” for
Article 107, UCMJ purposes. During the plea colloquy, appellant advised the
military judge that the civilian detective calle d him directly to discuss the sexual
assault allegations. Appellant agreed to an interview during which time he provided
the false statement. The only reference to any military interest or involvement was a
passing reference by appellant indicating anoth er soldier from his platoon drove him
to the police station. The command relationship, if any, between appellant and the
soldier who drove him to the police station was never established. The record is
silent as to any command involvement in the civilian sexual assault investigation at
the time of appellant’s interview.

                              LAW AND DISCUSSION

              A. ADEQUACY OF FALSE OFFICIAL STATEMENT PLEA
       “During a guilty plea inquiry the military judge is charged with determining
whether there is an adequate basis in law and fact to support the plea before
accepting it.” United States v. Inabinette, 66 M.J. 320, 321–22 (C.A.A.F. 2008)
(citing United States v. Prater, 32 M.J. 433, 436 (C.M.A. 1991)). We review a
military judge’s decision to accept a plea for an abuse of discretion by determining
whether the record as a whole shows a substantial basis in law or fact for
questioning the guilty plea. Id. at 322; UCMJ art. 45; Rule for Courts-Martial
910(e).

       In United States v. Capel, finding an appellant’s statements to a civilian
police officer not “official” for Article 107, UCMJ purposes, our superior court
recently noted:




                                           2
MOLL — ARMY 20120472

             an accused may make a false official statement for the
             purposes of Article 107, UCMJ, if the statement is made
             “‘in the line of duty,’ or to civilian law enforcement
             officials if the statement bears a ‘clear and direct
             relationship’ to the [accused's] official duties.” [United
             States v. Spicer, 71 M.J. 470, 474 (C.A.A.F. 2013)]
             (citations omitted); United States v. Teffeau, 58 M.J. 62,
             69 (C.A.A.F. 2003). Similarly, the statement at issue may
             be official for such purposes if the one to whom the
             statement is made “is a civilian who is performing a
             military function at the time the [accused] makes the
             statement.” Spicer, 71 M.J. at 475.

United States v. Capel, 71 M.J. 485, 487 (C.A.A.F. 2013). Similar to the accused in
Capel, appellant’s appearance at the Watertown Police Department was not
“pursuant to any specific military duties .” Likewise, there is nothing in this record
to indicate that at the time appellant made the statement, Detective ED “was acting
on behalf of military authorities or that [she] was in any way per forming a military
function.” Id. Finally, unlike the appellant in Capel, who was referred to civilian
authorities by the command, no such command referral exists in appellant’s case;
appellant was contacted directly by civilian authorities and the recor d is silent as to
any command involvement in his decision to subject himself to an interview by
Detective ED.

       In light of Spicer and Capel, we find a substantial basis in law and fact to
question appellant’s guilty plea to false official statement in violation of Article
107, UCMJ. As such, we find the military judge abused her discretion in accepting
appellant’s guilty plea to Charge III and its Specification and shall set aside the
guilty findings of Charge III and its Specification and dismiss Charge III and its
Specification.

                           B. SENTENCE REASSESSMENT

       If we “can determine that, absent the error, the sentence would have been at
least of a certain magnitude, then [we] may cure the error by reassessing the
sentence instead of ordering a sentencing rehearing.” United States v. Doss, 57 M.J.
182, 185 (C.A.A.F. 2002) (citing United States v. Sales, 22 M.J. 305, 308 (C.M.A.
1986)). A sentence can be reassessed only if we “con fidently can discern the extent
of the error’s effect on the sentencing authority’s decision.” United States v. Reed,
33 M.J. 98, 99 (C.M.A. 1991). A “dramatic change in the ‘penalty landscape’”
lessens our ability to reassess a sentence. United States v. Riley, 58 M.J. 305, 312
(C.A.A.F. 2003).




                                           3
MOLL — ARMY 20120472

       In this case, although the maximum period of confinement is reduced from
eleven years to six years, the sentencing landscape has not dramatically changed.
Stated another way, a near 50 percent reduction in appellant’s maximum
confinement exposure, in and of itself, does not constitute a dramatic change in
sentencing landscape as landscape encompasses more than just the period of
authorized confinement. See United States v. Pleasant, 71 M.J. 709, 717–18 (Army
Ct. Crim. App. 2012). It includes, among other things, the nature and extent of the
aggravation evidence properly before the sentencing authority on the remaining
charges and by whom appellant was sentenced (i.e., judge alone versus a pane l).

       Appellant’s lie to Detective ED was the overt act furthering appellant’s
conspiracy with SSG RAB to obstruct justice. The lie and its intended purpose, to
impede the criminal investigation into the SSG RAB’s alleged sexual assault of SPC
NRL was evidence properly before the sentencing authority and independently
admissible without regard to the false official statement charge. In short, the
aggravation evidence in appellant’s case is unchanged by the set aside of the guilty
findings of Charge III and its Specification and dismissal thereof; the lie would still
be elicited during the providence inquiry and properly included in the stipulation of
fact. Appellant also elected trial by judge alone and we are “more likely to be
certain of what a military judge alone would have done than what a panel of
members would have done.” United States v. Moffeit, 63 M.J. 40, 43 (C.A.A.F.
2006) (Baker, J., concurring in result). Finally, we have experience and familiarity
with the remaining charges and can reliably assess what sentence a military judge
would have imposed on the remaining findings of guilt. Id.

      Consequently, we are confident the military judge would have adjudged a
sentence no less severe than that approved by the convening authority in this case.
Additionally, we find that the sentence approved by the convening authority is
appropriate. See Article 66(c), UCMJ.

                                   CONCLUSION

       Upon consideration of the entire record and the submissions by the parties,
the findings of guilty of Charge III and its Specification are set aside and Charge III
and its Specification are DISMISSED. The remaining findings of guilty are
AFFIRMED. Reassessing the sentence on the basis of the error noted, the entire
record, and in accordance with the principles of United States v. Sales, 22 M.J. 305
(C.M.A. 1986) and United States v. Moffeit, 63 M.J. 40 (C.A.A.F. 2006), to include
the factors identified by Judge Baker in his concurring opinion in Moffeit, the
sentence, as approved by the convening authority, is AFFIRMED. All rights,
privileges, and property, of which appellant has been deprived by virtue of that
portion of the findings set aside by this decision, are ordered restored.




                                           4
MOLL — ARMY 20120472

     Senior Judge KERN and Judge MARTIN concur.

                                 FOR   THE
                                  FOR THE   COURT:
                                          COURT:




                                 MALCOLM H. SQUIRES,
                                 MALCOLM               JR.
                                                 H. SQUIRES, JR.
                                 Clerk ofofCourt
                                 Clerk      Court




                                   5